Citation Nr: 0620099	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-39 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to a 
service-connected left knee disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to a 
service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active military duty from March 1977 to 
August 1983.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The medical evidence shows that degenerative joint 
disease of the right knee is related to the veteran's 
service-connected left knee disorder.  

2.  The medical evidence shows that degenerative joint 
disease of the lumbar spine is related to the veteran's 
service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee is 
proximately due to a service-connected left knee disorder.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).

2.  Degenerative joint disease of the lumbar spine is 
proximately due to a service-connected left knee disorder.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 


(West 2002 & Supp. 2005).  VA has issued regulations 
implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2005).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the issues involving 
the veteran's claims on appeal.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for the disorders at issue.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the instant case, the veteran's service medical records 
are negative for a chronic right knee disorder or a back 
disorder.  Moreover, there is no medical evidence that the 
veteran's current right knee disorder and back disorder are 
related to his military service.  Accordingly, service 
connection on a direct basis is not warranted.  

The veteran contends that his right knee disorder and his 
lumbar spine disorder are due to his service-connected left 
knee disorder.  Service connection for a left knee disorder 
was granted by a rating decision dated in August 2002.  
Service connection may also be established on a secondary 
basis for a disability which is shown to be 


proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

A VA examination in September 2003, found "degenerative disc 
(sic) disease" of the right knee and degenerative joint 
disease of the lumbar spine.  The examiner opined that it was 
"less likely than not" that the veteran's right knee 
disorder was related to his service-connected left knee 
disorder.  The examiner further stated that it was "less 
likely than not" that the veteran's lumbar spine disorder 
had "its origin" from the service-connected left knee 
disorder.   

Nevertheless, the veteran's VA primary care physician noted 
in March 2004, that due to the veteran's service-connected 
left knee disorder, "it has affected the [veteran's] right 
knee and causing lower back spasm."  Thereafter, another VA 
physician opined in May 2004, "[i]t is my professional 
opinion that [the veteran's] initial left knee injury has 
contributed to the development of pathology in his right knee 
and lower back."  

In this case, the Board finds that the positive and negative 
evidence is in equipoise as to the relationship between the 
veteran's service-connected left knee disorder and his right 
knee disorder and lumbar spine disorder and, therefore, the 
doubt raised as to the issue of service connection for a 
right knee disorder and a lumbar spine disorder is 
reasonable.  38 U.S.C.A. § 5107(b).  T

Therefore, after a careful review of all of the evidence 
assembled, the Board finds that the evidence supports 
application of the benefit of the doubt doctrine as to these 
issues, and that service connection for a right knee disorder 
and a lumbar spine disorder, secondary to the veteran's 
service-connected left knee disorder is warranted.  


ORDER

Service connection for a right knee disorder, secondary to 
the veteran's service-connected left knee disorder, is 
granted.

Service connection for a lumbar spine disorder, secondary to 
the veteran's service-connected left knee disorder, is 
granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


